149 Ga. App. 658 (1979)
255 S.E.2d 122
COLLINS
v.
GWINNETT BANK & TRUST COMPANY.
57472.
Court of Appeals of Georgia.
Argued March 8, 1979.
Decided April 13, 1979.
William R. L. Latson, Albert B. Wallace, for appellant.
William J. Porter, Jr., for appellee.
McMURRAY, Presiding Judge.
This is a suit on a note brought by Gwinnett Bank & Trust Company against Ed V. Collins Contracting, Inc. and Ed V. Collins, an individual. Ed V. Collins, as president of the corporation, executed the note in the corporate name and also signed the instrument as guarantor in his individual capacity. Summary judgment was granted in favor of Gwinnett Bank & Trust Company and against Ed V. Collins Contracting, Inc. so that the only issues remaining upon the trial of the case were those relating to the action against Ed V. Collins, individually.
At trial the verdict was directed in favor of Gwinnett Bank & Trust Company and against Ed V. Collins. Ed V. Collins appeals the direction of the verdict against him contending that he was denied his defense of failure of consideration.
There is no contention that the corporate defendant did not receive the proceeds of the loan. The failure of consideration defense upon which Ed V. Collins, the individual, relies is that he personally received no consideration for the loan. Held:
The evidence presented at trial failed to provide any support for the failure or want of consideration defense upon which the individual defendant relies. Ed V. Collins, the individual defendant, contends and the evidence shows that he personally received none of the money for which the note was given. This, however, is not determinative of the question of whether consideration was given. It is not necessary that the promisor receive anything, as loss, trouble or disadvantage undergone by the promisee is a sufficient consideration. Code § 20-302; Whitley v. Powell, 47 Ga. App. 105, 106 (3) (169 SE 766). The trial court did not err in directing the jury to return a verdict in favor of plaintiff. Indeed, the evidence disclosed that defendant, Ed V. Collins, felt an obligation as president of the corporation making the note to borrow the money to pay debts and keep the good name of the corporation. He, therefore, received value for executing the guaranty of payment. McClure v. Farmers & *659 Merchants Bank, 39 Ga. App. 753 (1) (148 SE 341).
Judgment affirmed. Deen, C. J., and Shulman, J., concur.